Citation Nr: 1729495	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-44 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right thigh disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from August 1972 to March 1973 and from June 1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veterans claim was initially denied by the RO in July 2003, finding that the evidence of record did not establish that the Veteran's right thigh disability was caused or aggravated by an in-service injury or was secondary to his service-connected left knee disability.  The Veteran did not file a timely notice of disagreement with the July 2003 rating decision, and new and material evidence was not associated with the claims folder within one year of the rating decision.  Thus, the rating decision became final.  

In March 2009, the Veteran filed a claim to reopen the July 2003 decision by asserting the alternative theory of entitlement that his right thigh disability was caused by in-service exposure to chemicals mixed in with paint used in his World War II-era barracks in Fort Dix, New Jersey, in 1972.  As this evidence contributed to a more complete picture of the circumstances surrounding the origin of the Veteran's disability, the Board reopened the Veteran's claim in August 2015.  The claim was remanded by the Board for additional development in July 2016, and has since been returned for appellate review.


FINDING OF FACT

The Veteran's right thigh disability was not caused or aggravated by military service.  



CONCLUSION OF LAW

The criteria for establishing service connection for a right thigh disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has a current right thigh disability as a result of his military service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

As an initial matter, the Board notes that the Veteran's lay assertions as to the onset of a right thigh disability have been wholly inconsistent.  For example, April 2003 and February 2004 VA treatment records note the Veteran reporting that he had a "knot" on his right thigh since 1973, with the latter treatment record attributing the disability to a July 1973 accident that also caused his current service-connected left knee disability.  A June 2004 VA treatment record notes the Veteran reporting a knot on his right thigh since 1975.  In a March 2009 statement in support of his claim, the Veteran asserted that the "cyst" on his right thigh was caused by in-service exposure to chemicals.  February 2010 VA treatment records note the Veteran reporting that his right thigh mass was present since 1977.  Upon examination in August 2016, the Veteran reported anterior thigh pain in 1976 and a diagnosis of neuroma following his in-service knee and groin accident.  

In any event, VA treatment records and VA examinations consistently reflect a long history of a soft tissue mass/lump/knot in the Veteran's anterior right thigh, often with the Veteran reporting severe tenderness.  February and July 2010 VA treatment records diagnosed a lipoma/fibroma.  Thus, the Board finds that the Veteran has a current disability for service connection purposes.  

As to the remaining criteria for a service connection claim - an in-service injury or occurrence, and a "nexus" between the injury and current disability - the Veteran has asserted different theories of entitlement.  As previously stated, the Veteran's initial claim for service connection for his right thigh disability was denied by the RO in July 2003, as the RO held that the Veteran's right thigh disability was not incurred in service, including as due to any in-service groin or muscle tear, nor was it caused or aggravated by his service-connected left knee disability.  The Board finds it important to note that, although the Veteran stated in his initial claim in November 2002 that he believed his right thigh mass was due to the injury sustained to his left knee in service, the Veteran does not appear to actually be asserting the theory of secondary service connection, i.e., that his left knee disability caused or aggravated his right thigh mass.  Rather, the record more accurately reflects that the Veteran argues that his right thigh was injured at the time that he also injured his left knee.  In addition, in March 2009, the Veteran sought to reopen his claim for a right thigh disability, asserting the theory that his right thigh disability was otherwise caused by exposure to chemicals that were mixed in with paint in his WWII-era barracks at Fort Dix, New Jersey.  

The Veteran's service treatment records, including a medical examination and report of medical history upon separation, are silent for any complaints, treatment, or diagnosis of a right thigh injury.  However, in VA treatment records dated May 1996, as well in his initial claim in December 2002, the Veteran asserted that he believed the "knot" in his right thigh was related to the in-service accident that caused his service-connected knee disability, as that accident also caused trauma to his right and left groin muscles.  Indeed, various service treatment records indicate two separate in-service left knee injuries, including a fall from a truck in July 1975.  A subsequent medical examination later that month, however, does not indicate and diagnosis or complaint of any additional injuries, including that of the right thigh or groin. 

Upon VA examination in August 2016, an MRI of the Veteran's right thigh was attempted.  Scout images of the Veteran's pelvis and femora were obtained, but the study was terminated after the Veteran complained of a hot sensation in his leg.   Although the examiner noted a small mass over the Veteran's right anterior thigh with severe tenderness, the examiner stated that he could not opine as to its etiology without resorting to mere speculation.  However, in an addendum opinion later that month, the VA examiner opined that, based on the Veteran's history, physical examination, and available imaging studies, the Veteran's right thigh disability was "not at least as likely as not" a result of his military service since there was no document treatment for his right thigh in his service treatment records. 

An additional VA medical opinion was ordered in November 2016.  The examiner opined that the Veteran's right thigh mass was less likely than not attributable to the Veteran's military service.  The examiner explained that, while service treatment records document the Veteran's left knee injury, there was no history of injury, symptoms, or examination that found a tumor, cyst, or growth of the right thigh, to include during the Veteran's medical board physical upon separation.  

As to the Veteran's assertion that his right thigh disability stems from exposure to chemicals contained in the paint in his Fort Dix, New Jersey, barracks, the Board notes that the Veteran has submitted no evidence in support of any connection between chemical exposure and his right thigh disability.  In addition, the November 2016 examiner, noting February 2010 and July 2010 diagnoses of lipoma, noted that the current scientific literature did not support toxic exposure causing such a diagnosis.  

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's right thigh condition was caused or aggravated by service.  Thus, the claim for service connection must be denied.  

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing a painful lump in his right thigh since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of a right thigh disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right thigh disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Further, the Board finds the Veteran's various inconsistent lay statements in regards to the onset of his right thigh disability and its etiology to be less than credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Importantly, the Veteran served on ACDUTRA for less than one year and his various statements have dated the onset of his right thigh symptoms to his time on ACDUTRA and to various times where he was not performing military duties.  Thus, the discrepancies are significant in terms of deciding the issue before the Board.  The Veteran's inconsistent accounts of the onset of his symptomology undermine the credibility of such reported histories and symptoms that were made for compensation purposes.  Thus, the Board finds the medical opinions more probative than the Veteran's inconsistent lay statements as the opinions were offered by a medical professional after examination of the Veteran and consideration of the history of the disability including medical records and the Veteran's reports of a painful lump in the right thigh, and as the opinions are supported by a clear rationale.  

In sum, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a right thigh disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right thigh disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


